Title: Memorandum Books, 1767
From: Jefferson, Thomas
To: 


          1767
          
            
              Aug.
              25.
              
               survey  forfeited sold it to Edward Pharr for 37 lib. 10/ cash and gave him a deed &c. Payne after this expressed sadness at losing his mill but said he had rather it should be in his hands? than any other’s. On which Pharr told him? if he would make up his money in a twelvemonth he would return the land. He agreed with Payne to keep the mill: Payne left the mill as there was no house over it. The hogs devoured a bag and corn. Pharr told him if he left it again he should never have it. He left it again within a month, and his custom for them. Upon which he sold her to n Dixon for 50 lib.  credit, and  pay. On this Josias Payne brings an action on the case for damages for not complying with his agreement. (Note Payne within the twelvemonth had tendered him 38 lib., but that was not Pharr’s mo because besides the 37 lib. 10/ there were 2/6 for writing the deed, 8/9 for recording it and 39/6 due on an another account which they had settled.) Payne recovers 40 lib. damages agt. which Pharr desires to be relieved. (Note before Dixon purchased Payne desired him to purchase it and that he would go halves with him.) Recd. 20/. I am to employ auxiliary. Inter if not the money tendered by Payne borrowed merely  and ground his action, and if Pharr had offered 
            
            
              
              
            
            
              
              The King v. Tharpe and Calloway. An indictment for assaulting  Susanna Williams. To assist Pendleton. Depend principally on her character. She has declared she would not take 200 lib. for her chance. If we fail, we are to apply to Gov. for a remission. Endeavor to sever Calloway who has been joined merely to deprive pl. of his evidence, and he will prove provocation.
            
            
              
              27.
              
              Rees v. Talford et al. and Rees v. Hayes et al. The Augusta men alledge that the Three ridge mountain, the Priest mountain, the Bald friar Mountain  Peaks of Otter form that ridge which divides the counties (perhaps it may part thus ) but others say these are only spurs making from the blue ridge and adjoining thereto, and that the waters of James river issuing from the E. side of the blue ridge run between these mountains.
            
            
              
              27.
              
              Taliaferro v.   Coffee. William Pannel possessed of an entry of 200 acres on N. branch of Tye river, Amherst, transferred it by a note in writing for 30/ to James Glenn. Glenn afterwards sold it back to Pannel for the same which Pannel paid in presence of Thomas Pannel, but there was never any direction to the sheriff to surveior about it. Pannel having removed to Carolina, instructed Benjamin Dove who was coming into  to sell this entry for him, which he accordingly does to George Campbell, in 1765, who sells to Zachariah Taliaferro for  . Coffee, looking into the surveior’s books found that in the repurchase of Pannel from Glenn there had been no transfer in writing, and purchased in 1766 of Glenn, tho’ he had known of Taliaferro’s title above a year before. Note Taliaferro will get a transfer from Pannel in writing.
            
            
              
              28.
              
              Fry, John ads. Hanbury mercht.
            
            
              Sep.
              12.
              
              Hickman v. Harper & Lewis. Issue sci. fa. agt. both defs. immediately.
            
            
              
              13.
              
              Bring an action for Micajah Chiles agt. Matthew Jordan high sher. of Albemarle for taking his horse for his Tobacco dues. Dam. 100 lib. (John Fry (Coroner).
            
            
              
              20.
              
              Received of Abner Witt 8/6 the caveat fee in Witt v. Barnet. Memdm. enter the Caveat Octob. 18.
            
            
              
              26.
              
              Recd. of John Ford 6/3 in Ford v. Millar. Caveat.
            
            
            
              Octob.
              10.
              
              Price (Leonard) ads. Nicholson. Recd. special bail peice and orders to defend. Use all delay.
            
            
              
              17.
              
              Robert Aldridge et ux. ads. Nicholas Grubb, infant by Bruin his next friend. Slander and    .
            
            
              
              The same ads. Benjamin Grubb infant by Bruin his next friend. Slander. Recd. a letter from James Wood with directions to appear for defs.
            
            
              
              19.
              
              Tharpe & Calloway ads. The King. The defs. fined 10/ each. To pay costs. Hairstone an evidence allowed only two days attendance.
            
            
              Octob.
              19.
              
              Jefferson (George) v. Witten and John Jefferson v.  . Suits to be removed from Lunenburgh to Gen. court. G. Jefferson was undersheriff to M. Marrable and did not make up his collection of dues, and also served an exn. on Mumford but let him go without the money. Witten the succeeding sheriff (by an order of court made at the instion. of M. Marrable) distrained between 20 and 30 negroes, 10 or 12 horses and other things in Sep. in midst of pulling hemp and housing tobo. Jefferson offered him Henry Delony security, but he refused to take (qu. whether he object to the sufficiency of security, or that security is not the goods of an undersheriff are not repleviable.) John Jefferson was security for George, and is def. to one action. There are two other actions, but I am not to suffer them to be removed because the subject is under 10£. Advised the parties, one of them to suffer judgmt. below; to appeal from that judgment; the appellee to confess error in G. C. and then consent that the cause may be retained in it’s place and proceed to trial de novo by witnesses.
            
            
              
              20.
              
              Dinwiddie (the Honble. Robert) agt. Lee (Richd.). To appear with the Atty. Gen. for pl.
            
            
              Octob.
              20.
              
              Entered in the council office Caveats in Ford v. Millar, Frame v. Warwick, Witt v. Barnett, Taliaferro v. Coffee. Also a Caveat in the name of Nichs. Meriwether v. myself for my three tracts of land in Bedford. Took out summonses in the above Caveats.
            
            
              
              21.
              
              Pd. Walthoe 28/9 for the above five Caveats.
            
            
              
              23.
              
              Thompson v. Robertson. Petn. for 957 acres in Albemarle.
            
            
              Nov.
              4.
              
              Benjamin Harrison v. Edwd. Pye Chamberlayne. To appear for pl. at Mr. McCaul’s request. He took out writ and pd. tax. See acct. Dam. 150£ in Case.
            
            
              Nov.
              5.
              
              Thomas Lilly v. John Riddle. Capt. Lilly was purchasing wheat at 4/ per bushel, up James river. Riddle was on same business, and in order to prevent Lilly’s purchase (and to get wheat himself at 3/6) sd. to several (Colo. Carter Braxton, Phill Johnson and Ryland Randolph) ‘that it was no matter what Lilly gave for that all his bills would come back protested, but that his Riddle’s money was certain.’ The consequence of this was that after Lilly had purchased and came to draw bills he could not dispose of them without an endorsemt. Lilly issued the writ. Issue a writ. Damage 2000 lib.
            
            
              Nov.
              14.
              
              Inclosed the papers in Kypen & Co. v. Smith to Mr. Wallace.
            
            
              
              17.
              
              David Frame (Augusta) directs me to issue writ in Scandal agt. James Burnside (Augusta). Burnside said ‘he caught Frame (who is a married man) in bed with Elizabeth Burkin put his on Frame’s ——— as he lay in bed with the girl and felt it wet and then put his hand on her ——— and felt it wet also.’
            
            
              
              Stockdon v. Brackenridge. Recd. 5/.
            
            
              
              18.
              
              Matthew Read (Augusta) emplois me to defend him at the suit of Abraham Feilder (Albemarle). Feilder the father of the pl. owed Read 3£ and the pl. to Dick Woods 10£. Read goes to Feilder the father for the money, he sais he has none but his son has a hhd. of tobo. which he may have. Read sais no, but he will send it to Augusta. He will assist him to sell it. The son carries it. Dick Woods takes out a writ at the court against the son, who delvd. the tobo. his horse and saddle. Woods sets it up to publick sale. Read tells the crier to bid for him. The crier accordingly buys it for £6–11. The son brings suit for them agt. Read.
            
            
              
              18.
              
              Madison v. Johnson. Recd. 52/6.
            
            
              
              John Archer (Augusta) directs me to defend him if an action of Slander should be brought agt. him by Elizabeth Crawford, an infant daur. of Patrick Crawford (Augusta). Archer was at Colo. Dandridge’s where the girl lived, and in presence of the company asked Mrs. Dandridge whether she was child. Mrs. D. ‘no, why do you ask?’ J. A. because it is so reported in Augusta. He declares he expressed himself in such a manner as to shew the company he did not believe it, and never has mentioned it at any other time before or since. He can prove that Ralph Loftus did report this at several times in Augusta. I am to employ an auxiliary a little before the suit comes to trial.
            
            
              
              Clarke v. Coffee. Pl. lives Culpepper.
            
            
              
              Andrew Johnston, and Thom. Bowyer direct me on behalf of themselves and John Madison junr. to enquire if a patent has issued to Robert Patterson (  ) for 500 acres on Linwell’s creek called the  tract (  ). If no patent has issued  a caveat in the name of Andrew Johnston but if patented, enter a petn. for nonpaiment of quitrents and want of cultivation and improvements. Also do the same with another a tract of 300 acres on the same creek. Mem. they are not certain of having exactly mentioned the number of acres. They have been surveied above 10 years.
            
            
              
              Rutherford ads. Buchanan. Wrote to def. to know his defence and inclosed a blank spa.
            
            
              
              Devire and Daniel. Wrote to pl. to come to 
            
            
              Nov.
              19.
              
              Bowan ads. Buchanan. Wrote to Bowan to get his witnesses to attend in June with a spa. to save expence. If they will not to let me know before Feb. 1. and I will get spa.
            
            
              
              Harrison v. Chamberlayne. Wrote to Wm. Smith sheriff of N. Kent, to suppress 2d. writ, and discharge def. from appearance.
            
            
              
              Daniel Gwinn ads. Johns Stuart. Slander. Same as other suits. Mr. Madison directs to appear for def.
            
            
              
              Jno. Mills (Augusta) v.  See case. Recd. 10/.
            
            
              
              James McKain (Augusta) v. Charles Patteson, Thomas Patteson, Wm. Bumpas, William Farguson and John Jackson a servt. of Bumpas whose name is forgot (but must be a def. to take off his evidence). It is John Jackson. (All in Buckingham except Farguson who  Prince Edward.) These people except Charles Patteson, being sheriffs and their assistants came to serve an exn. on a waggoner of Mills’s (exn. came from Bedford). The negro was touched by the sheriff as he says, but as they say he was not but McKain and Samuel Crawford stept in between the sheriff and negro, and the negro made his escape. Upon this the sheriff (who as the pl. says had not told he was sheriff, but Patteson sais he did) tied McKain, and Crawford, carried them to Charles Patteson his brother who was a justice, and who committed them immediately to close goal, where they remained in the criminal’s room 8 days. Notwithstanding Israel Christian offered himself as bail, or if they would allow him a few hours, to produce 3 or 4 others sufficient, or to deliver to the justice a waggon load of goods which he had there as a security; but he refused. To bring suit for McKain.
            
            
            
              
              Samuel Crawford (Augusta) brings suit also. Mills answers for fees.
            
            
              
              Israel Christian (Augusta) v. Bumpas and the two Pattesons. The three waggoners were emploied in carrying goods for Christian  by the waggons being deserted above 50£  were stolen, and forced to hire other waggoners.
            
            
              
              James Mccartey (Wmsburgh.) v. Wm. Waterson (Augusta). Debt on bond. To appear for pl. Recd. the bond.
            
            
              
              Clark v. Coffee. Coffee has sold the land to John Ramsey (Augusta). Clarke thinks he can prove Ramsey knew of the petn. Coffee is gone to Caroline.
            
            
              
              Jeremiah Ragan (Augusta) directs to petn. agt. Patrick Cane (Caroline) for 300 acres patented by Cane above 12 years ago, on the waters of Cook creek Augusta.
            
            
              Nov.
              20.
              
              John Syme (Hanover) v. John Shelton (Augusta) and Patrick Henry (Hanover Louisa. Friendly petn. See paper.
            
            
              
              Waterson v. Waterson & Smith. The pl. dismisses as to Smith.
            
            
              
              Capt. Hog’s case. He was sp. bail for a man who run away before the trial. A depon. taken de bene esse was read at the trial tho’ the deponent might have been present. This error was objected but overruled and an appeal thereon, but no bond was given by the appellant. A first and second sci. fa. is come out. Oyer of the recognisance will be demanded on the second, and the question is whether it will be too late then to give bond on the appeal?
            
            
              Nov.
              22.
              
              Wrote to John May to enter Caveats at the S. O. viz. Ford v. Millar, Frame v. Warwick & Taliaferro v. Coffee. Also to issue writs in Frame v. Burnside, Christian v. Patteson et al. and petns. in Johnston v. Patterson, Ragan v. Cane and Syme v. Shelton and Henry. Also to dismiss Waterson v. Waterson & Smith. To plead by guardian for Jer. & Andr. Talford in Rees v. Talford et al. To plead G. I. in Feilder v. Read, to let me know the sp. bail in Archer v. Dandridge, to search for and correct the summs. in Clarke v. Coffee, to send sci. fa. in Hickman v. Harper, and to suppress 2d. writ in Harrison v. Chamberlayne.
            
            
              Nov.
              21.
              
              Wm. Robertson’s case. ‘I bequeath unto my son William Robertson 160 acres of land, but I do hereby order and allow that if my son Wm. die without male issue coming to the years of maturity that then the above sd. land shall relapse to my son Thomas Robertson and his heirs, allways provided his wife Eliz. shall enjoy the benefit of the sd. land and plantation while she remains a widow.’
            
            
              Dec.
              8.
              
              Inclosed to Taliaferro his spa. agt. Coffee with directions to fill up the blank christian name.
            
            
              
              Inclosed to Fr. Thorpe, Williams’s release to him. By Colo. Calloway.
            
            
              
              10.
              
              Recd. of W. Allegre 20/.
            
            
              
              Pd. W. Lewis for Davies for a book of arithmetic 5/.
            
            
              
              Pd. do. for venison 2/6.
            
            
              
              15.
              
              Recd. from S. O. writs in Frame v. Burnside, Christian v. Patteson, the summs. in Ragan v. Cane, and Sci. fa. in Hickman v. Harper. Also 6. petns. friendly are entered in Syme v. Shelton & Henry.
            
            
              
              25.
              
              James McKain informs be by letter that Wm. Farguson and John Jackson are to be made defs. in his suit.
            
            
              
              27.
              
              Inclosed writ of A. Q. Damnum to Wm. Robertson for which I pd. in S. O. 5/.
            
          
          
          
                        1768
                    
          
            
              July 14. 1768.
              x
              Robert Anderson and x Samuel Woods Amherst subscribe for Rind’s paper and x Chas. Lambert for the Gentleman’s Magazine x also have error in spelling his name rectified.
            
            
              Aug.
              11.
              
              Also x Thos. Ballard and x Thomas Stockdon x David Allen x Rachael Morison Amherst.
            
            
              
              A. McCaul subscribes 3£ to the bridge.
            
            
              
              15.
              x
              Recd. of James McAlister Augusta 3/ and an advertisement to put into paper.
            
            
              
              x
              Bring up patent for Richard Stockdon for 400 acres on the Mechum’s river Albemarle. Applied Sep. 29 but it is caveated by David Kinkead.
            
            
              
              x
              Deliver Wm. Ellet’s transfer at S. O.
            
            
              
              x
              Get stays for N. Jef.
            
            
              
              x
              Grattan v. Waterson. What is attad.?
            
            
              
              x
              Ask speaker for his opinion in a case in which C. H. Harrison consulted him.
            
            
              Sep. 26
              
              Get some books of Fables for Polly Randolph.
            
            
            
              
              Recd. of Webster bill 20/ No. 2532 April 1761 which delivd. to J. Moore to return. He retd. and paid a better recd. from them.
            
            
              Nov. x
              18.
              
              Write to Nicholson for everlastg. breeches—purple do.—Chamois drawers.
            
            
              
              Write to John May to apply to Tazewell for money, bond & copy judgmt. in Grattan v. Waterson x bond and copy judgmt. not sent to me—C.D. papers in Hite v. Fairfax and Hanbury v. Claiborne—C.D.—to search in Bowyer v.    .
            
            
              
              x rd
              Send sp. bail in Temple v. Bowyer.
            
            
              
              x r
              Dismiss Mills v. Huston at def.’s cost & send bill of costs.
            
            
              
              x
              Henderson v. Anderson. Dismiss.
            
            
              
              x c
              Galloway v. Burnley. Exn.
            
            
              
              x r
              Hickman v. Harper. Pl. Sci. fa. Ws. retd.
            
            
              
              x r
              Moore v. Hogg. Exn. for costs.
            
            
              
              x r
              Wood v. Halcomb. No instructions.
            
            
              
              x n
              Hughes v. Johnson. Summs.
            
            
              
              x n
              Calvard v. Thompson. Summs.
            
            
              
              x n
              Pleasants v. May.
            
            
              
              x n
              Cuyder v. Christian. Send Sp. bail and cause of action decln.
            
            
              
              x r
              Mutter & Co. v. Pasteur.
            
            
              
              x n
              Handcock v. Walker. Enter caveat & Summs.
            
            
              
              x n
              Carr v. Smith. Caveat & Sum.
            
            
              
              x n
              Luney v. Meets. Caveat & Sum.
            
            
              
              x n
              Compton v. Clarke. Petn. & Sum.
            
            
              
              x n
              Mcbride v. Oneal. Do. No patt. to be found.
            
            
              
              x n
              Cowden v. Brush. Caveat & Sum.
            
            
              
              x n
              Greenlee v. Gray. Send Summs.
            
            
              
              x n
              Smith v. Woods. Return Cap. and send Al. Cap.
            
            
              
              x n
              Id. v. McDowel. Writ in TAB.
            
            
            
              
              x
              Write to G. W. in Buchanan v. Bowan, Hite & Fairfax, Crawford v. Archer.
            
            
              
              x
              to Rind for Almanack—terms offerd.
            
            
              
              x
              to T. Nelson
            
            
              
              x
              to J. May further RD Frame v. Burnside. Dismiss and st. of costs.
            
            
              
              x d
              Hickman v. Harper. Qu. if return. If not Pl
            
            
              
              x cd
              Mclure v. Smith. Id. v. McGill. What are words?
            
            
              
              x cd
              Stewart v. Gwinn & Heron. What words.
            
            
              
              x
              Ask at S. O. for the patent of Hierom Gaines assignee of several mesne assignments of David Willis for 125 acres. Cannot be found.
            
            
              
              Collect 30/ of Daniel Banter for William Graegg, who gave me his order.
            
            
              
              x
              Send copy of works in Handcock v. Walker to Roger Thompson.
            
            
              Dec. 12. 1768.
              Write to J. May.
            
            
              
              x
               Johnson v. Patterson. } Return Summs. Smith v. Patteson.
            
            
              
              x
            
            
              
              x
              Bowyer v. Walker. Ask date of patent & Summs. Answ. pat. Nov. 3. 1750. Summs. June 13. 1768.
            
            
              
              x
              Bowyer v. Buchanan. Enter petn. & Summs.
            
            
              
              x
              Mayo v. Lewis. Send sp. bail.
            
            
              
              x
              Witt v. Biby. Enter caveat & Summs.
            
            
              
              x
              Devire v. Daniel. Writ. Case Dam. 500£.
            
            
              
              x
              Mem. write to Francis Mcbride in Mcbride v. Oneal.
            
            
              
              x
              Greenlee v. Gray. Inclose to M. Bowyer.
            
            
              
              x
              Cowden v. Brush. Do.
            
            
              
              x
              Compton v. Clarke. Do.
            
            
              
              x
              Luney v. Meets. Do.
            
            
              
              x
              Hogg v. Moore. Do.
            
            
              
              x
              Galloway v. Burnley. Inclose to Sh. of Orange.
            
            
              
              Handcock v. Walker. Inclose to Rog. Thompson.
            
            
              
              Carr v. Smith. Deliver to J. Marks.
            
            
              
              Smith v. Woods.
            
            
            
              
              x
              Calvard v. Thompson. Inclose to Thompson Calvard.
            
            
              
              x
              Hughes v. Johnson. Inclose to Hughes.
            
            
              
              
              Mclure v. Smith. } Inclose to Smith.v. McGill.
            
            
              
              Stuart v. Heron. Inclose to J. Madison.
            
            
              
              Buchanan v. Bowan. Write to M. Bowyer to give notice.
            
            
              
              x
              Richd. Durrett, senr. x Will. Lewis Ivy creek subscribe for Rind’s paper x & B. Sneed, and x Joseph Hale and x Henry Mullins x T. Terry and x John Forsie x Micajah Clarke junr.
            
            
              Dec. 17
              x
              Mem. Stuart v. Heron is that pl. being sworn in Stuart v. Gwin not on a voire dire; def. said ‘pl. was sworn on voire dire and swore he was not to gain or lose by the event of the cause, when he was a partner with Gwin and was to gain or lose half with him, and has since demanded £11. of Gwin for half the gain.’
            
            
              
              x
              Mclure v. Smith. The words are ‘the pl. was discovered by a neighbor who had often before missed corn out of his feild together with five horses eating and destroying the corn in the said feild.’ Also ‘I saw the pl. rejected just now as a juryman and in a short time he will become so well known that he will not be admitted any where as a witness.’
            
            
              
              x
              Mclure v. McGill. That the def. informed Samuel Briggs who was security for the pl. that Colo. Abr. Smith had sued pl. and before next day would sell every thing he was worth to satisfy the debt, and advised Brigg to secure himself; whereas Brigg and many other creditors sued him, and he lost his credit.
            
          
         
          
                        1769
                    
          
            
              x 
              Jan.
              22.
              
              Enquire at S. O. for a writ of A. Q. D. which docked about 500 acres entailed on Aaron Quarles who thereon sold to Fitzgerald. The writ sent out about 20 years ago. Take down the courses the jury run and send to James Quarles.
            
            
              
              Feb.
              
              x
              Write to W. Rind for 4 quire declns. for J. Harvie.
            
            
              
              Mar.
              9.
              
              Return Lambard’s works & money and get patent.
            
            
              
              
              Pay Ben Taylor’s money for rights &c. £3–1–2.
            
            
              
              
              x
              Send Andrew Wallace’s advertisemt. and money 5/ to printing office. Recd. in return 1/ overplus.
            
            
              
              
              x
              Isaac Davies subscribes for two of Rind’s papers.
            
            
              
              
              Present petn. of Crawford & others to Governor.
            
            
              
              
              x
              Send Coffey’s advertisemt. and money 4/ to Rind.
            
            
              
              March
              16.
              
              Write to McCaul for 36 ells oznabr. for 4 pr. sheets.
            
            
              
              
              x
              6 Dutch blankets
            
            
              
              
              16 yds. coarse Dowlas for Jupiter.
            
            
              
              
              x
              broadcloth for myself.
            
            
              
              
              x
              black everlastg.
            
            
              
              
              cotton stockings.
            
            
              
              
              silk do.
            
            
              
              
              x
              buck skin gloves.
            
            
              
              
              buck handle knives and forks
            
            
              
              
              x
              8 yds. long lawn
            
            
              
              
              x
              Sum. clothes for Jupiter.
            
            
              
              
              scarlet cloth for waistcoats.
            
            
              
              
              x
              linen for drawers
            
            
              
              
                 µέτρον δ᾿ ἐπι πἄσιν ἄριστον  no liberty, no life   ἀνέχου ϰαι ἀπέχουbonum quod honestum   in se ipso totus teres atque rotundusMacte virtute esto.   οἰστέον ϰαι ἐλπιστέονNil desperandum.   faber suae quisque fortunae.un dieu, un roy.   fari quae sentiatwhat is, is right.   ex recto decusοὐδέις οὐδαµοῦ   ne cede malis, sed contra audentior ito 
            
            
              
              
              x
              Send Chas. Lewis’s advertisemt. to Rind.
            
            
              
              
              Recd. of C. Lewis 5/ but Rind retd. 1/ overplus.
            
            
              
              
              x
              Get Greenlee’s money from the treasurer on the certificate he gave me. Got it, and after paying his works retd. surplus 12/6 to him.
            
            
              
              
              x
              Return for him his plot, and pay rights fees &c. out of money to be recd. of treasurer.
            
            
              
              
              x
              Get for T. Woodson 2 quires writs 1 do. of orphan’s bonds. Gave me 10/.
            
            
              
              
              x
              Get a copy of David Crawford’s will from Sec.’s office for William Ter. Lewis. No such will to be found in S. O.
            
            
              
              April
              6.
              
              Pd. Treasurer John Clarke’s 4£ also 20/ more, the treasurer not knowing his ballance. Note if this is too much Clarke must let it be applied to credit of some other Sheriff who may repay him, as the treasurer will not alter his books to make a new entry.
            
            
              
              
              Mem. send Thompson Mason 20 bushels of spring wheat to Fredericksburg to the care of James Mercer.
            
            
              
              
              Inclose to G. Donald the following dimensions for Readg. desk.
            
            
              
              
              height where highest 5.f. 4 f. 4 I.
            
            
              
              
              breadth of top 1 f. 3 I.
            
            
              
              
              breadth of lid or slope 22 I. i.e. from top of list on wch. book sits
            
            
              
              Wrote toG. Donald.
              height from top of list to the floor 4.f. 2.I. 3 f. 9½ I.
            
            
              length from end to end 5 f.
            
            
              
              
              to have Chinese railing at the back and ends of top  
            
            
              
              June
              9.
              
              Wrote to Apollos Cooper at Mr. Carter’s Loudon.
            
            
              
              
              Lay in stock agt. assocn.
            
            
              
              
              paint and oil and putty.
            
            
              
              
              x
              black cloth  2 ℔ powder and 8 ℔ shot
            
            
              
              
              velvet  x wafers  x ½ doz. Dutch blankets.
            
            
              
              
              *
              2 ps. linen linen @ 3/9  x 12 yds. Dowlas & qu. as to former.
            
            
              
              
              *
              8 yds. cambrick  x 4 gross velvet corks.
            
            
              
              
              x
              4 pr. black silk stockings
            
            
              
              
              bottles
            
            
              
              
              *
              1 doz. hkcheifs.
            
            
              
              
              tea  x 6 ℔ coffee  x coffee cups & saucers  x sugar.
            
            
              
              
              x
              1 ream paper  Write about my books.
            
            
              
              
              x
              8 yds. long lawn.
            
            
              
              
              *
              scarlet cloth for waistcoat.
            
            
              
              
              x
              1 doz. pewter plates  x 1 doz. knives & forks.
            
            
              
              
              1   x 32 gal. molasses & linen for G. Dudley
            
            
              
              
              2 doz. 
            
            
              
              
              *
              3 doz. glass tumblers ½ pint
            
            
              
              
              2 glass 
            
            
              
              
              *
              2 looking glasses  Send P. Coutt’s book.
            
            
              
              
              Tell G. Jones Everard will sell servt. He cannot shave or dress, and games a little which is cause of selling. He will take 80£. 20 years old. Sensible enough.
            
            
              
              
              Dick v. Stewart. No such deposn. as Mclanahan’s filed.
            
            
              
              
              Send Mrs. Chiswell 7 oz. yellow silk from Charlottesville, not doubled and twisted. It is to stripe cloth, the deepest yellow half, and the other half lighter.
            
            
              
              
              x
              Ask for Willm. Aylett’s pat. for 99 acres Augusta. Works retd. about 7 years ago. J. May sais not to be found and that he must send receipt.
            
            
              
              
              x
              Return Harrison’s works. Did by S. Lewis.
            
            
              
              
              Return Sheltman’s, Ragan’s, & Werin’s works and £8–12–6. Did it by Sam. Lewis.
            
            
              
              
              x
              Stockdon v. Brenton. A petn. entered last March. Send for new Summs. and contrive it to Hampshire by Capt. Hogg.
            
            
              
              
              Write to clerk of Amherst for copy record in Ballow v. Wright.
            
            
              
              
              x
              Return Alexr. White’s works and pay the money viz. £3–1–2 to S. O. myself + 10/6 to Walthoe.
            
            
              
              
              Send to Rind ———-’s advertisement and money and write to him about Is. Davis’s papers.
            
            
              
              
              Madison v. Johnson. Carry papers to Augusta court.
            
            
              
              
              Mills v. Huston. Do.
            
            
              
              c. July 5
              x
              Devire v. Daniel. Send decln. x Ballow v. Wright. Copy record.
            
            
              
              
              x
              Jefferson v. Hanson. Send copy decln.
            
            
              
              
              x
              Cuningham v. Duke. x Napier v. Hulsey.
            
            
              
              
              x
              Ford v. Millar. x Strange v. Murril.
            
            
              
              
              x
              Cabell v. Lee & al. x id. v. Woodie et al.
            
            
              
              
              x
              Mead v. Williamson et al. x Johnston v. Walmsley  Young v. Waterson.
            
            
              
              
              x
              Pleasants v. John May.v. Joshua May.
            
            
              
              
              x
            
            
              
              
              x
              Gordon v. Broyls.
            
            
              
              
              x
              Handcock v. Walker.
            
            
              
              
              x
              Carr v. Smith.
            
            
              
              
              x
              Luney v. Meets.
            
            
              
              
              x
              Douglass v. Mousley.
            
            
              
              
              x
              Matthews v. Riley.
            
            
              
              
              x
              McCue v. Patten.
            
            
              
              
              x
              Spiers v. Langford.
            
            
              
              
              Virginia cloth
            
            
              
              
              2 suits curtains
            
            
              
              
              4 tufted coverlids
            
            
              
              
              2 bed ticks
            
            
              
              
              1 coat and breeches of Jeans
            
            
              
              
              2 waistcoats of dimity
            
            
              
              
              1 coat and breeches of fustian for self.
            
            
              
              
              1 suit do. for Jupiter
            
            
              
              
              1 suit do. for Peter.
            
            
              
              
               yds. diaper
            
            
              
              
              Have J. Coles appointed overseer in the room of John Fortune on the Green Mountain road from Ballenger’s creek to Hardware.
            
            
              
              
              Send Rob. Harris’s advertmt. and 4/ to Rind. Did it by R. Anderson.
            
            
              
              
              x
              Wm. Hickman subscribes for Rind’s Gazette and Charles Patrick also.
            
            
              
              
              x
              Return Isaiah Curry’s works and 22/2.
            
            
              
              
              x
              Ask for Rob. Napier’s pat. for 400 acres on Cary creek Albemarle. Works retd. Aug. 19. 1768. Recd. it by Mr. Moore’s boy.
            
            
              
              Aug.
              19.
              
              Delivd. Mrs. Chiswell’s memdm. for Amherst suits to J. Harvie.
            
            
              
              
              x
              Ask for Richd. Stockdon’s pat. for 400 acres on Mechum’s river Albemarle. J. May sais not to be found and that he must send receipt.
            
            
              
              
              x
              Return Burger’s works and 16/4.
            
            
              
              
              Bowyer v. Moore. A caveat entered about May 23. Search if works retd. Def. sais they are. J. May sais the land is patd.
            
            
              
              
              x
              Return David Frame’s works for 98 acres and 22/2 but enquire first if caveat entered. Also get copy order of conc. v. Warwic for 50. acres and pay 10/6 to Walthoe and 16/4 to S. O.
            
            
              
              
              x
              Return Hugh Devire’s works and 16/4.
            
            
              
              
              x
              Deliver T. Lewis’s 50/ to G. W.
            
            
              
              
              x
              Return Shannon’s works and 22/2 but enquire first if caveat entered.
            
            
              
              
              Send the patents in Mclure v. Poag to S. Matthews.
            
            
              
              
              x
              Robert Logan subscribes for Rind’s papers.
            
            
              
              
              J. May writes me word that Waterson took out of my letter Isaiah Curry’s works and 22/2 so I have entered a friendly caveat in the name of Hugh Donaghe for it.
            
            
              
              
              Nathan Reddy indebted to Ambrose Dowel 4£. Dowel is run away. Mem. write attamt. for him and leave at J. Walker’s.
            
            
              
              
              Get three quire attamts. and attamt. bonds for J. Walker, as many for myself.
            
            
              
              
              Also 4 quire for R. Harvie.
            
            
              
              
              Get a brass point for a franklin for R. Harvie.
            
            
              
              Got it.
              Ask for Wm. Venable’s patt. Works retd. 2 or 3 years ago.
            
            
              
              
              Mem. get in Wmsburgh. 2000 tacks for putting in window glass, 500 do. for nailing on the pully lines & loops for 10 pr. window shutters to draw them open.
            
            
              
              Sep.
              13.
              
              Delivd. Mr. Carr Mrs. Elizab. Chiswell’s list of lands in wch. she claims dower in Albemarle. He is to charge no fee where he loses cause. A principal paper is wanting here as well as in Amherst, to wit Chiswell’s deed to Robinson. I must be sure to get it from S. O. and have it at our Nov. court.
            
            
              
              
              Ask for Henry Tilley’s pat. for 400 acres Albemarle. Works retd. April 27. 1758. Got it.
            
            
              
              
              Apply to Treasurer with Geo. Douglass’s certif. for 700 ℔ hemp and receive money. Recd. 25/. 17/6 of it burned in the house.
            
            
              
              
              Ask for John Rodes’s pat. for 50 acres on the waters of Moreman’s river. Works retd. 2 or 3 years ago.
            
            
              
              
              1 quire of attamts. and 1 quire of attamt. bonds for Chas. Lewis.
            
            
              
              
              x
              Return J. Madison’s works for 210,  & 75 acres and £6–7.
            
            
              
              
              Ask Chas. Lambert when it was Mr. Ramsay got drunk with the sacrament wine going to Clairmont church.
            
            
              
              
              Ask T. Woodson to search the records for the time when Joanna Collins (then Joanna Plummer) complained agt. Ramsay, and was sold by ord. Court.
            
            
              
              
              Ask for Thos. Smith’s pat. for 87 acres Albemarle on the head of Mechum’s river. Works retd. about 3 years ago. Got certificate that is recorded in S. O.
            
            
              
              
              Purchase Pilgrim’s progr. for G. Twyman who gave me 5/9.
            
            
              
              
              Speak to Rind about T. Carr’s 12/6 for first year’s gazette, which he sais he gave me to pay Rind, yet there is come up an acct. agt. him. Also pay him 12/6 for second year 10/ of which T. Carr delivd. me. Rind admits the rect.
            
            
              
              
              x
              Return Sam. Gay’s works &c. 38/6.
            
            
              
              
              Ask for Ezekiah Inman’s patent for 393 acres in Albemarle. Works retd. Apr. 16. 1767.
            
            
              
              
              x
              Deliver Orlando Jones’s letter and 5/ to Rind. If more wanting I am to pay it.
            
            
              
              
              Take Jo. Hornsby’s depon. in the case of Scott v. Hall left to arbitration. The point to be proved is Whether James Bray Johnston is or was good for 78£ and interest. Send it to Mr. Scott to care of Jas. .
            
            
              
              
              Get Willoughby Pugh’s pat. for 99 acres in the rich cove Albemarle. Works retd. about 1763. Got certif. that is recorded. Also get Maxwell’s pat. See assmt. from Pugh.
            
            
              
              
              Enter friendly caveat John Fitzpatrick v. Joseph Fitzpat. for 226 acres in the forks of Hardware on the head of the Walnut branch between the lands of Thos. Fitzp. and Sam Gay Albem. Note I am emploied by Wilkerson in former caveat agt. this land, so cannot do anything here but as a friend. Recd. 11/ so return 2/9 after paying tax and fee for Summs.
            
            
              
              
              Return George Dudley’s works and pay £2–15–4 for him.
            
            
              
              
              Send to Rind  ’s (J. Scott’s I believe) letter and 5/. If any more wanting I will pay it.
            
            
              
              
              Deliver N. Lewis’s 12/6 to Rind.
            
            
              
              
                          Walls
            
            
              
              
              To be grouted.
            
            
              
              
              Openings for windows 4 f. 4 I. – 1 inch for two rabbets by 7 f. 3½ I. – ½ inch one rabbet.
            
            
              
              
              Opening for sash 2 f. 10316 I. from floor.
            
            
              
              
              Opening for pedastal 2 f. 3316 I. – 2 I. = 2 f. 1316 I. from floor.
            
            
              
              
              Sleepers, joists &c. not to be let into wall, but laid on, and small space left between wall & end.
            
            
              
              
              Stock bricks for outside rubbed before burnt.
            
            
              
              
              Note. I do not find that the mouldings of the capital are ever given to the wall, but I observe that the upper mouldings of the base of the shaft, and sometimes a bare zocco only are given to the wall of the house and sometimes nothing at all, and qu. which handsomest?
            
            
              
              
              Have hidden arches over doors and windows to prevent door and window frames from too great pressure.
            
            
              
              
                          Doors
            
            
              
              
              To be pannelled on both side.
            
            
              
              
              10 peices 8 by 10 I. 8½ f. long. + 16. for O. H.
            
            
              
              
              7 do. 8 by 10. 5½ f. long. + 14 for O. H.
            
            
              
              
              For no. & disposn. of panels see Pall. B. 4. Pl. 36. Must be 6. only.
            
            
              
              
              For proportn. of panel to border see do. Pl. 72.
            
            
              
              
              For moulding on edge of border see do. Pl. 60.
            
            
              
              
              Bottom pannel range with pannelling of wainscoat.
            
            
              
              
              Style of door 2⅛ I. thick. The panel may sink ¼ inch on each side. By Saunders.
            
            
              
              
              Style has ogee, fillet, quarter round.
            
            
              
              
              Panel has fillet, quarter round, fillet, faint hollow, birch
            
            
              
              
                          Roofs
            
            
              
              
              External covering of plank put on with their ends up and down. To be tongued and planed.
            
            
              
              
              Rafter for every joist. Joists twice their thickness apart.
            
            
              
              
              Rafters to be supported by framed work.
            
            
              
              
                          Windows.
            
            
              
              
              Outside architraves locust or cedar 7 I. by 10. I.
            
            
              
              
              6 24 peices f. 5½ long + 8 four outhouses. 12. do. 8½ f. long + 8 for O. H.
            
            
              
              
              Frize solid of chesnut or cedar. 6½ I. by 4¼ inches. 6 peices 5½ f. long.
            
            
              
              
              Cornices solid, of chesnut. 11½ I. by 8½ I. 6 peices 7 f. long.
            
            
              
              
              Cap of base for bottom of window. 8 I. by 4 I. 6 peices 5½ f. long + 4 for O. H.
            
            
              
              
              Pullies to be covered by under sash.
            
            
              
              
              Upper and under sash joined with a rabbet.
            
            
              
              
              x
              Upper bar of under sash to have quarter round on it’s upper edge.
            
            
              
              
              Opening in wall =
            
            
              
              
              Chimneys. funnels 9 I. sq. to be contained in thickness of wall.
            
            
              
              
              To be ensured from smoaking.
            
            
              
              
              Note I have sent for architraves 7. I. broad, 2 jambs for the inside 3 f. 6 I. long, 2 f. broad, and 2 I. thick: two plinths or pedestals for the architraves 5¼ I. high, and 7712 I. broad: also one peice 57⅙ by 18 I. to lay before the hearth. All these of black marble. One peice of firestone 44 I. by 26 I. for the hearth.
            
            
              
              
              The arriere corps of the architrave 8 I. wide, which with architrave makes the jaumb 15 I. thick. Deducting from this the thickness of the marble for the jaumb, to wit, 2 I. leaves brick work 13 I. thick.
            
            
              
              
              Brickwork of fire place open in the clear 3 f. 6 I. high, 3. f. 10 I. wide.
            
            
              
              
              Rooms of principal house. The pedestal & entablature of each contain about 68. sq. yds.
            
            
              
              
              The entabl. of the roof including pediment 55 sq. yds.
            
            
              
              
                  68 × two rooms =  136 } write to Campbell for 400 lib. white lead, 50 galls. oil.   55 × 4 roofs = 220  add for contingencies 44  400 
            
            
              
              
              Bricks 3, 4, and 9 inches (note Rosewell brick 2½, 4, 8½.)
            
            
              
              
              Outhouses 18. f. sq. 10. f. to water table. 12. f. upper story.
            
            
              
              
              To water table.
            
            
              
              
              Each side 180. sq. f. – 9 = 171. × 4 sides = 684 sq. f.
            
            
              
              
              2 bricks thick will be 24. to the sq. foot. 24 × 684 = 16,416 bricks
            
            
              
              
              Upper story.
            
            
              
              
              Each side 216. sq. f. – 18 = 198. 198 × 4 sides = 792. sq. f. 1½ brick thick will be 18. to the sq. foot. 18 × 792 = 14,256. bricks
            
            
              
              
              16,416 + 14,256 (= 30,672.) × 2 houses = 61,344 bricks. Of these 20,180 stockbricks: 41,164 place bricks.
            
            
              
              
              Principal building. Wings. 18.f. sq. To water table 10. f. 1st. order 18. f.
            
            
              
              
              To water table.
            
            
              
              
              Each side 180. sq. f. – 9 = 171.
            
            
              
              
              Thickest side 3 bricks thick will be 36. to sq. foot. 36 × 171 = 6,156. bricks. Qu. if not better to have this wall 3½ thick.
            
            
              
              
              Other 3 sides 2½ thick. 30. to sq. foot. 171 × 3 sides = 513 sq. feet. 513 × 30 = 15,390. bricks
            
            
              
              
              6,156 + 15,390 = 21,546 bricks to raise to water table.
            
            
              
              
              First order
            
            
              
              
              Each side 324 sq. f. – 28 = 296.
            
            
              
              
              Thickest side 2½ bricks thick is 30. to sq. f. 30 × 296 = 8,880. bricks. Qu. if not better to have this 3. bricks thick.
            
            
              
              
              Other 3 sides 2. thick. 24. to sq. f. 296. sq. f. × 3 = 888. 888 × 24 = 21,312.
            
            
              
              
              8,880 + 21,312 = 30,192. bricks for 1st. order.
            
            
              
              
              30,192 + 21,546 (= 51,738.) × 2. wings = 103,476 bricks.
            
            
              
              
              Of these must be 18,096 stock bricks for 6 sides. 85,380 place bricks.
            
            
              
              
              In the whole 38,276 stock bricks + 126,544 place bricks = 164,820.
            
            
              
              
              But note if two inner walls 3½ thick to wat. table, and 3. to first order, it will take 5604 bricks more.
            
            
              
              
              Send for cartridge paper to color on for room. It comes in quires. Each sheet 18 I. sq. costs 1/ a quire. 25. quire will give a dble. coat to my dining room, so send for 3 reams.
            
            
              
              
              Verditer blue.
            
            
              
              
              Prussian blue.
            
            
              
              
              Spanish white.
            
            
              
              
              Cuttings of white leather to make a size to prevent it’s rubbing off.
            
            
              
              
              Paper machee, white. It costs about 2d a foot. 250 f. do for my dining room, so send for 250.
            
            
              
              
              Sheet lead is about 116 of an inch thick, and 2d pr. ℔.
            
            
              
              
              Kidd sells for 4d pr. ℔. and can run as thin as 3 ℔. to the foot.
            
            
              
              
              A leaden pipe of 4 inches bore wd. be about 10d pr. foot sterl.
            
            
              
              
              Rolls to hang paper on, yard wide, 10d sterlg. p. yd.
            
            
              
              Spoke to Kidd.
              For cornice will take sheets of lead 2 f. wide 128 f. long besides the doublings of joints.
            
            
              For cap of Attic sheets 11.I. broad 128 f. long besides doublings.
            
            
              
              
              For cornice of 6 windows, 6 sheets 9.I. broad 6 f. long.
            
            
              
              
              Decoration of paper machee for cieling 14 f. 4 I. sq. in compartmts. in taste of the
            
            
              
              
              Send for Aeolian harp 3 f.—refracting telescope 8 Venetian blinds—case pocket instr.—✓ 15 pr. shutter rings—✓ Back gammon tab.—✓ Chess board & men.—✓ pr. scales. Scotch carpet 17 f. 3 I. sq.
            
            
              
              
              Decoration of paper machee for a ceiling 14 f. 4 I. sq.
            
            
              
              
              Divided into 6 + 2 compartments and resembling as much as may be Gibbs’ rules for drawg. pl. 58. upper figure, & Palladio B. 4. Pl. 26. fig. C.D.F.
            
            
              
              
                          Kitchen
            
            
              
              
              From top of wat. table to floor 11.f. 4.I.
            
            
              
              
              From do. to surface of upper level 2 f. 7 I.
            
            
              
              
              Leaves upper fall 8 f. 9 I.
            
            
              
              
              Breadth of kitchen below wat. table 20 f. 8.8 I.
            
            
              
              
              Lower level 50 f. broad + 18 17 f. 6. I. basis of upper fall.
            
            
              
              Octob. 2. 1769.
              Left out 5½ doz. bottles of beer.
            
            
              
              
              Liquors left eodem tempore in cellar.
            
            
              
              
              L. 69. 146 + 102. bottles
            
            
              
              
              M. 15. bottles
            
            
              
              
              R. 64. 65. R. 67. 3. R. 69. 16
            
            
              
              
              C. 21.
            
            
              
              
              x
              Return Galaspy’s works & 16/4.
            
            
              
              
              x
              Return Carrigan’s works & 16/4.
            
            
              
              
              x
              Return Galloway’s works and £3–18–8.
            
            
              
              
              x
              Return Estill’s, x Bowin’s, x Lewis’s, x Conrad’s, x Simmon’s, x do.’s, x McKittrick’s, x Heine’s, x Reash’s works and £13–4.
            
            
              
              
              Send by James Ogilvie for x 2 pr. rising dovetail door hinges—x 2 Venetian Chinese bells brass with wire and cranks—x 3 bells with wire and crank—x thermometer—x case of bottles & canister (if acts repealed)—x music for spinet and violin—x strings for violoncello—pullies, cord &c. for Venetian blinds—x chain for a jack—x canvas—x glass cylinders & candlesticks—x stocklocks ✓ locks of the mortise kind.—a Scotch carpet 17 f. 3 sq.  Calender for pressing clothes.
            
            
              
              
              Get 2 ℔. stocking thread for Colonel Burwell @ 20/ the pound.
            
            
              
              Nov.
              
              I have promised Mrs. F. Page the white silk I was to have of Mrs. Anderson.
            
            
              
              
              Get Almanack of Rind.
            
            
              
              
              Dimensions for a skyow.
            
            
              
              
              Length 23 f.—breadth 6 f. 4 I.—depth 12 I.
            
            
              
              
              Colo. Val. Wood subscribes toward clearing the Rivanna 3£ also T. M. Randolph 10£ more.
            
          
          
          
                        1770
                    
          
            
              Jan. 7. 1770.
              On my return home found my liquor in the cellar as follows.
            
            
              
                 Loss    L.69.   221  bottles  27 . bottles Of these 26 of the bottles were left empty. The other 89 were carried off or broke.   M. 5 10   R. 64. 13 71   C. 14 7  
            
            
              
              x
              Send to S. O. for George Dudley’s patent for 100 acres on Rackoon creek Albemarle surveied about 1752 or 1753. Qu. if the gov. entitled to a fee? and what has been pd. thereon.
            
            
              
              Write to Steptoe to send Sums. in Johnston v. Hawkins for Bowyer et ux. directed to Coroner, and erase their names in those directed to sheriff.
            
            
              c. Mch. 1
              Send by W. Beck for Bantam—x pomegranate—x nectarine from G.W.—x locks &c. from Secr.—x artichokes.
            
            
              
              Send Rastall, Tucker’s bill—x G. Dudley’s land—
            
            
              
              Enquire about Terry v. Jordan—x write to Purdie to know what Colo. Lewis’s books bindg. cost—x also for Pilgr. progr. and ’s book bd.—send wheat—x sd. for Virga. laws—x saddle—x shoes—x electrical points—send gazettes to be bd.—x boat locks—x candlestick—x white apples— x papers Clarke v. Fargeson x Madison v. Adams. Sum.—x Sandidge v. Moore. day? gum mastic—x bedstead—
            
            
              
              Work to be done at Hermitage Monticello.
            
            
            
              
              Plant raspberries—gooseberries—currans—strawberries—asparagus—artichokes—fill up trees—sow grass—henhouse—cherry tree—Lucerne—road—waggoning wood and sand—lop cherry trees—
            
            
              
              x
              Jo. Hale is to be discontinued as a subscriber to the Virginia gazette, and I am to pay Rind for his last year’s paper and charge it to Joanne Collins.
            
            
              
              x
              John Madison junr. v. Mary Adams (  ). Enter petn. for 340 acres Augusta same as already petned. for by Daniel Smith v. Robert Patterson. Enter a petn. and get Sum. for pl. Note as I am emploied for Smith I do not undertake this petn. They must search in the office whether the works and patents agree. Answ. they do.
            
            
              
              The new canal which it will be necessary to open from my pier head down, will be 150 yds. in length and 9 f. deep (by rough measuring). If 3 f. wide at bottom and 6 f. at top it will be 675 cubical yds. of earth to dig. To continue the canal up to the falls above the landing (which would render my mill dam unnecessary) would be 450 yds., about 50. of which would be 9 f. deep, the remaining 400 wd. be 6 f. deep. If made 3. f. wide at bottom and 6 f. at top it will require 1425 cubical yds. to be dug.
            
            
              
              Witt v. Biby. Get the patent. See post.
            
            
              
              Ask for John Rodes (in the rect. called Bodes) pat. for 50 acres Albem. Works retd. Dec. 9. 1762. Rect. signed Wm. Tunstall. Got it & delivd.
            
            
              
              Return Wm. Myass’s works and 55/4 for 180 acres.
            
            
              
              Madison v. Brooks and Blackwell. A suit brot. on a bond 4 or 5 years ago. Enquire why not tried and forward it. Direct a fi. fa.
            
            
              Got it.
              Get Robert Young’s pat. for the 137 acres of his wch. Waterson caveated. If we can get this patent it will arm Young with title and as the caveat was only agt. Patterson and the works retd. in Young’s name it ought to issue.
            
            
              
              Get C. Maupin’s £3 of J. Bolling £3–2–1½.
            
            
              Mch. 29
              Rachl. Morrison to be discontd. with Rind’s paper.
            
            
              
              Dispose of Mr. Lewis’s negro.
            
            
              Wrote to Mr. Lewis.
              Enquire of R. C. Nich. wheth. the money he undertook to see pd. to the Aud. for sher. Alb. by the last of the Gen. ct. next is payd. by any of the und. sher. If nt. get of Prentis the sums payd. by the difft. und. sher. fr. 68.  for N. Lewis. Write ans. by W. Beck.
            
            
              
              Direct Pendleton and Wythe to oppose J. Moore’s motn. for leave to clear ford.
            
            
              
              Get a pr. curls for A. S. Jefferson ordered to measure.
            
            
              
              Lewis v. Jones’s heirs. Get a copy of bill for Mrs. Ware guardian to def. Desire J.B. to send up commn. to exam. witn. by me.
            
            
              
              Get 2 bushels of timothy seed for Mr. Wythe and send next fall and Prussian fowls and pigeons.
            
            
              
              Witt and Biby. The pl. must return works & copy ord. counc. Told him.
            
            
              
              John Haydon. Get copy of courses of 350 acres Albem. on No. river patd. by Thos. Randolph from patent book. No such patent.
            
            
              
              x
              Enquire of Ro. C. Nich. for what suggestions he moved to have Mat. Moore struck out of the venire and Charles Lambard inserted on an indictment v. Sheetes in April 1767 or 68. He does not remember.
            
            
              
              Ask J. Blair for commn. in Madison v. Adams.
            
            
              
              ✓
              Pay Robt. Frazier’s 27/6 q. rents at Auditor’s office and take rect.
            
            
              
              Get scale and dividers for R. Adams. Countmdd.
            
            
              
              x
              Deliver J. May’s money to Everard. Did so.
            
            
              
              Bring blk. spas. in Woods v. Sandige.
            
            
              
              Enter security for J. M. in Richmd. v. Sutton. Did.
            
            
              
              Wm. Shelton’s papers are misdirected by Rind.
            
            
              
              Wm. Harris, Wm. Rocks & Richard Bruce subscribe for his gazette. Did.
            
            
              
              Dun Southall for J.B.
            
            
              
              Remember to enquire for Morrison’s land on Rockfish to dower in which Mrs. Chiswell is entitled.
            
            
              July
              28.
              
              Sold R. Harvie 3013 ℔. transfer tobo. for £30–2–7 paiable  . Note this is county tobo. wth. wch. I am to purchase books fr. court.
            
            
              
              Apply with Coleman’s affidavit to Capt. Hogg and Colo. Washington that his propn. of lands may be settled. Do it before Octob. 10. Delivd. to Colo. Wash. Coleman must contribute 20/.
            
            
              
              ✓
              George Malcomb’s do. to Colo. Washington. Delivd. to Colo. Washington. He sais every com. soldier to pay 20/ xpce.
            
            
              
              George Douglass senr. Enquire what was the name of a capt. of a ship who broke Gloster. jail in May or June last and carried off Douglass’s servt.
            
            
              
              ✓
              Return Witt’s works & money. Done & took rect.
            
            
              
              Write to Wmsburgh. by T. West.
            
            
              
              To Lew. Burwell
            
            
              
              To Pelham for commns. + dedimus commn. to swear Lieutt. at Ct. muster.
            
            
              
              To Steptoe. Witt’s works—and Jones’s—McCulloh’s
            
            
              
              Daugherty v. Buster. Writ.
            
            
              
              Davis v. Cox. Ent. petn. & sd. Sum.
            
            
              
              Strange v. Wooddie. Do.
            
            
              
              Fretwell v. Burton. Do.
            
            
              
              Reid’s cases. Sum.
            
            
              
              Beard v. Hogg. Hab. corp. if not sent.
            
            
              
              Daugherty v. Daugherty. Writs.
            
            
              
              Coles v. Coles. Spa. in Canc.
            
            
              
                Lasly v. Ragland. Enter it exactly.v. Morris. Spa. ad test.
            
            
              
              Mclanahan v. Hartsough. 2 petns.
            
            
              
              Galaspy v. Wilson.
            
            
              
              Rose v. Lifely.
            
            
              
              Bowyer v. Welsh. 2 petns.
            
            
              
              To Alexr. for papers wantg.
            
            
              Aug.21-25
              Ask at S. O. for Samuel Clarke’s patent for lands he recovd. of Coffey. He now lives in Augusta.
            
            
              
              Enquire of Mr. Waller or Everard what is done to relieve H. Rose who was com. bail for G. Seaton ads. Knox’s assees. The sp. bail peice ws. delivd. at S. O. by Alexr. McCaul and lost. Mr. Waller it is said promises to indemnify him.
            
            
              
              ✓
              Enquire what arrears are due for John Hinton’s 236 as. Aug. Enq. at Aud.’s office and let Hinton know. Also pay his 21/6 gov.’s fee for his patent & take it out. pay them out of his 21/6. Take rects. fr. particular years. Cd. nt. fd. anything of pat. so retd. 21/6 to Ewen.
            
            
              
              ✓
              Speak to Atty. Gen. for Atty.’s place in the new county that will be on New river and get promise for T. Madison. The atty. promises it and sais will make memm.
            
            
              
              ✓
              Return Mr. Jones’s ord. conc. and see if I have not the works. If I have not they are in the office returned by Colo. Lewis. I shall advance this money. I have them.
            
            
              
              Send to S. O. for Thos. McCulloh’s pat. for 63 as. Alb. Work retd. May 1769. Nt. made out.
            
            
              
              Speak to TMR for Mat. Moore who wd. undertake to shew or sell his Pittsylva. lands, can survey them &c. Does not intend to sell.
            
            
              
              ✓
              Return Sam Wood’s works & £3–1–2. Done and took receipt.
            
            
              
              ✓
              Get copy of Venable’s patent issd. abt. 18 months ago.
            
            
              
              George Campbell who holds lands out of wch. Mrs. Chiswell is entitled to dower, agrees to pay 19 viz. £3–1 when ever a title shall be made, for which Sam Woods is security.
            
            
              
              Get memm. book—Glass’s cookery—scrubbg. brush 6 doz. strong wood screws for hinges wth. flat tops—keyring curran jelly—steelyard—lampblack—
            
            
              
              ✓
              Get copy ord. conc. McCue v. Patton & 2 rts.
            
            
              
              Pay Rind 12/6 for Harry Mullins. Pd. to Mullins.
            
            
              
              ✓
              Get Farrar’s hemp money 1003 ℔. hemp. Lodgd. wth. R.C.N. money.
            
            
              
              Enquire if John Gibbins tavern keeper in York is dead? Also whether has left will &c. Ben Calvert pretends right to 8 of his slaves under the gift of Jno. Butterworth gr. fath. of Calvert. The act of limns. is agt. him.
            
            
              
              Madison v. Brooks. When Mercer gets judgmt. he must take out exn. fi. fa. and receive the money  and pay to Gab. Jones.
            
            
              
              Lawrence v. Johnson. A petn. about 2 y. ago. Atty. empld. for pl. Qu. what has done with it, and inform Watt Mousley.
            
            
              
              Sandidge et al. v. Lewis. Get copy of order ct. for N. Lewis.
            
            
              
              I am to attend at Amherst C. H. on the 7th. of January to receive money for the Honble. Wm. Nelson. Give day till April on good assurance of paimt. then. All not pd. bring suits in Gn. C. Whatever money I receive, write to Mr. Nelson and if he thinks worth while he will send for it. Recd. bond &c.
            
            
              
              2 fillets, 2 aigrettes for A. S. Jeff.
            
            
              Dec.
              
              Clavichord, or clarichord. Compass from Double G. to F in alt. To be made for holding in the lap, or laying on a table, as light and portable as possible. The wood dead vineered over with the finest mahogany. The keys ivory. Flats and sharps tortoise shell. As few strings as possible for the compass, i.e. some make one string do for 2 or 3 keys, others put a string for every key, which is not so well. To be made at Hamburgh in Germany. Plenty of spare strings sorted. Every possible precaution to prevent the rattling of the keys.
            
            
              
              Four good fellows, a lad & two girls of abt. 16. each in 8½ hours dug in my cellar of mountain clay a place 3.f. deep, 8 f. wide & 16½ f. long = 14⅔ cubical yds. under these disadvantages, to wit: a very cold snowy day which obliged them to be very often warming; under a cover of planks, so low, that in about half the work their stroke was not more than ⅔ of a good one; they eat their breakfast in the time which one of them went to cook; they were obliged to keep one or two constantly hawling away the earth to prevent it’s rolling in again. From this I think a tolerable midling hand in 12. hours (including his breakfast) would dig & haul away the earth of 4 cubical yds., in the same soil.
            
            
              
              In digging my dry well, at the depth of 14 f. I observed one digger, one filler, one drawer at the windlace with a basket at each end of his rope very accurately gave one another full emploiment, but note it was a yellow rotten stone with a great many hard stones as large as a man’s head and some larger, or else the digger would have had time to spare. They dug and drew out 8. cubical yds. in a day.
            
            
              
              Long life, long health, long pleasures & a friend. Pope.
            
            
              
              The sleepy eye that speaks the melting soul. Pope.
            
            
              
              Let day improve on day, and year on year;
            
            
              
              Without a pain, a trouble, or a fear. Pope.
            
            
              
              Non solum nobis, sed patriae. 
            
            
              
              Fiat justitia, ruet coelum. 
            
            
            
              
               The breadth of this bridge is about 60 feet at narrowest. The top of it is very uneven and rocky. Many large trees growing on it. At the bottom by the waterside is a tree growing which when you are under it appears to be a tall tree, but when on the bridge you find that it scarcely reaches more than half way. On each side of The bridge is onerock of limestone. The bridge itself and each abutment seems to be solid, but a little above and below it has large cracks, and there seems to be large peices quite loose and there may be some danger. Just where the bridge joins to the precipice at g. it juts out hangs over more than common, there grows a cluster of cedars. The rock has broken away from under them to within a crust of a few feet in thickness which seems to hold to the precipice by a small peice and that cracked so that it will probably fall in it’s time. The stream is so small in dry weather that it would pass thro’ a hole a foot sq. where runs moderately and being very rocky it is not rapid. The precipices on the upper side continue perpendicular out of sight a considerable distance and between them you see the N. mountain at the distance of of about 5 miles. One of the precipices does the same on lower side. The other also a little way, and from that wears off more gradually and here you discern large rocks below which seem to fallen from sides. Thro these you see Blue Ridge about 5 miles distance. Water diss from sides guttatim. Spring or head about 2 miles above. Large collections of brush and logs, as also peices planks of a mill on the stream above show there are considerable floods. Stone descended in about 4 or 6 pulsations of the flood. In sides of precipice tho’ rather impending wherever a little level of very few feet, perhaps 4 or 5 f. wide, there are cedars growing.
            
          
         
          
                        1767
          
            
              Aug.
              18.
              
              Recd. of W. Bowan for law fund 10/9.—recd. of J. Tilleroy for do. 30/.
            
            
              Aug.
              19.
              
              Pd. Mr. Madison for clube in punch 1/6.
            
            
              
              Recd. of T. Stockdon for law fund 10/—of R. Galaspy for do. 2/6.—of H. Paulin do. 52/6.
            
            
              
              20.
              
              Recd. of D. Frame for do. 8/6.
            
            
              
              21.
              
              Inclosed by Mr. Henry to Mrs. Wallace being one half the money for diaper bought of Mrs. Wood 3 lib. 10.
            
            
              
              22.
              
              Pd. W. Cunningham for pasturage 5/.
            
            
              
              Pd. Washing woman at Staunton 1/.
            
            
              
              Gave servt. at T. Bowyer’s 1/3.
            
            
              
              Pd. at Steele’s tavern 2/10.
            
            
              
              23.
              
              Pd. at Paxton’s for entertainmt. 2/6.
            
            
              
              Pd. a guide 2/6.
            
            
              
              24.
              
              Pd. at Milam’s for entertainment 5/.
            
            
            
              
              25.
              
              Pd. a tailor 1/.
            
            
              
              Recd. of E. Pharr for law fund 20/.
            
            
              
              26.
              
              Pd. Thorpe for entertainment 25/.
            
            
              
              Pd. a smith for shoeing my horse 5/.
            
            
              
              27.
              
              Pd. ferriage at Lynch’s 1/3.
            
            
              
              Pd. for dinner &c. at Penn’s 5/.
            
            
              
              28.
              
              Pd. at Kee’s for entertainmt. 5/.
            
            
              
              30.
              
              Pd. at Orange C. house for entertainmt. 2/6.
            
            
              
              31.
              
              Pd. at Culpepper C. H. for do. 4/9.
            
            
              
              Pd. at Moore’s for do. 2/6.
            
            
              Sep.
               1.
              
              Pd. at Painter’s for do. 2/.
            
            
              
               2.
              
              Pd. at Bruin’s in Winchester 24/3.
            
            
              
               3.
              
              Pd. at Berry’s for ferriage & entertt. 8/.
            
            
              
              Pd. at Fauquier C. H. for entertt. 4/.
            
            
              
               4.
              
              Pd. at Gray’s at Culpepper C. H. for do. 5/6.
            
            
              
              Pd. at Bell’s at Orange C. H. for do. 4/.
            
            
              
              Pd. at Shepard’s store for a knife 1/3.
            
            
              
               6.
              
              Pd. a negro of N. Meriwether’s for 2½ qts. goose grass seed 6/4½.
            
            
              
              11.
              
              Steward Carrol’s work on the slope comes to 27/.
            
            
              
              13.
              
              Pd. a negro of N. Meriwether’s for 3. qts. Timothy seed 3/.
            
            
              
              16.
              
              Gave B. Calvert a promisory note for lib. 2–7/ for taylor’s work.
            
            
              
              17.
              
              My dues in Fredericksville this year are lib. 9–15–8.
            
            
            
              
              20.
              
              Pd. Squire 3/9 part of 4/. the price of a cooler.
            
            
              
              Recd. of A. Witt for law fund 8/6.
            
            
              
              21.
              
              Pd. Quash 1/.
            
            
              Sep.
              26.
              
              Pd. at Rutherfords for oats 1/.
            
            
              
              Recd. of J. Ford for law fund 6/3.
            
            
              
              28.
              
              Pd. at Mrs. Cooley’s for dinner 4/.
            
            
              
              Pd. Miles Taylor 1/3.
            
            
              
              Pd. James Vaughan 2/.
            
            
              
              Recd. of Alexr. McCaul 5£ Qu. mistake for 10£.
            
            
              
              29.
              
              Pd. ferriage and servants at Davies’s 4/.
            
            
              Oct.
               2.
              
              Pd. at Coffee house 1/3.
            
            
              
               4.
              
              Gave a taylor 1/3.
            
            
              
               9.
              
              Pd. Alexr. Craig for wood 6/. for work 3/3.
            
            
              
              10.
              
              Gave a barber 2/6.
            
            
              
              12.
              
              Pd. Mr. Smith 20/.
            
            
              
              14.
              
              Pd. at coffee house 2/.
            
            
            
              
              15.
              
              Pd. for oats 30/.
            
            
              
              Pd. M. Orr for washing in June 21/.
            
            
              
              20.
              
              Pd. for blacking 1/3.
            
            
              
              Pd. coach hire 1/3.
            
            
              
              21.
              
              Pd. N. Walthoe for law fund 28/9.
            
            
              
              22.
              
              Gave a servt. 2/6.
            
            
              
              Pd. for chesnuts 1/3.
            
            
              
              24.
              
              Pd. Craig in boot for buckles 10/.
            
            
              
              29.
              
              Pd. for oranges 2/.
            
            
              
              Gave a servt. 1/.
            
            
              
              Pd. Rind 12/6.
            
            
              Nov.
               2.
              
              Gave a servt. 1/.
            
            
              
               4.
              
              Pd. Purdie for newspapers 12/6.
            
            
              
              (5.
              
              Recd. of Walter Cole for Garret Minor £26–6–3.)
            
            
              
               6.
              
              Pd. for fodder 25/.
            
            
              
              Pd. Mr. Carter’s gardener for seeds 2/3.
            
            
              
               7.
              
              Pd. at Duncastle’s for entertt. 10/.
            
            
              
              Pd. at Claiborne’s ferry 5/.
            
            
              
               8.
              
              Pd. for entertt. at K. William C. H. 4/7½.
            
            
              Nov.
               9.
              
              Pd. ferriage at Richmond 2/6.
            
            
              
              (Pd. Garret Minor £26–6–3d).
            
            
              
              15.
              
              Recd. of T. Morgan for corn sold at the mill 5/.
            
            
              
              17.
              
              Pd. for entertt. at Williams’s 7/3.
            
            
              
              Recd. of T. Stockdon for law fund 5/.
            
            
              (
              18.
              
              Recd. of James Gilmer to return works and pay rights and Secretary’s fees for Joseph Dennis 22/6.)
            
            
              
              Recd. of J. Madison for law fund 52/6. Nov. 19. Recd. of J. Mills do. 10/.
            
            
              
              20.
              
              Pd. Hyde at Staunton for lodging 20/.
            
            
              
              Pd. a shoemaker in Staunton 2/.
            
            
              
              Pd. T. Bowyer for entertt. 2£–5.
            
            
            
              
              21.
              
              Pd. for entertt. at Williams’s 6/.
            
            
              (
              22.
              
              Inclosed to John May Wmsburgh. Dennis’s certificate and 22/6.)
            
            
              
              Ready cash 5/.
            
            
              Dec.
               7.
              
              Gave Jupiter to pay ferriages to Wmsburgh. 2/6.
            
            
              
              10.
              
              Recd. of W. Allegre for law fund 20/.
            
            
              
              10.
              
              Repd. Will. Lewis money I recd. of him to purchase a book of arithmetic for one Davies 5/.
            
            
              
              Pd. Will. Lewis for venison 2/6.
            
            
              
              20.
              
              Gave T. Morgan order on R. Harvie for 20/.
            
            
              
              24.
              
              Minor’s sawyers left off work. They have sawed (as they say) 2500 pales, 220 rails, 650 f. of inch chesnut plank, and 520 of 2¼ inch do.
            
          
        